Citation Nr: 0706403	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  97-20 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to direct service connection for the cause of the 
veteran's death pursuant to 38 C.F.R. § 3.311b (1991), for 
the period from August 27, 1991, to October 1, 1992.  


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from March 1945 to February 
1946.  He died in January 1979.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

Historically, a July 1993 rating decision granted service 
connection for the cause of the veteran's death.  It assigned 
an effective date for the award of October 1, 1992, the date 
on which cancers of the urinary tract was added to the list 
of diseases presumptively associated with radiation exposure.  
38 U.S.C.A. § 1112(c)(2) (West 1991 & Supp. 1993); 38 C.F.R. 
§ 3.309(d) (1993).

The June 1996 rating decision on appeal denied a claim for an 
earlier effective date for service connection for the cause 
of the veteran's death.  In a March 1999 decision, the Board 
denied an effective date earlier than October 1, 1992 for 
service connection for the cause of the veteran's death. The 
appellant appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court). In a February 2002 Memorandum 
Decision (as amended by a February 2002 Order), the Court 
vacated the decision and remanded the case to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).

In an April 2003 decision, the Board again denied an earlier 
effective date for service connection for the cause of the 
veteran' death.  The appellant again appealed to the Court.  
In a November 2004 Memorandum Decision, the Court determined 
that the appellant's sole claim on appeal was direct service 
connection for the cause of the veteran's death under 38 
C.F.R. § 3.311b (1991) for the limited period from August 27, 
1991 to October 1, 1992.  The Court vacated the Board 
decision and remanded the matter to the Board for action 
consistent with the Memorandum Decision.

In a June 2005 decision, the Board held that new and material 
evidence had been received, and reopened the claim for direct 
service connection for the cause of the veteran's death 
pursuant to 38 C.F.R. § 3.311b for the period from August 27, 
1991 to October 1, 1992.  The Board remanded the claim for 
additional development.  

The case is now before the Board for final appellate 
consideration.


FINDING OF FACT

The competent medical evidence, overall, demonstrates that 
the veteran's urinary bladder cancer was not the result of 
exposure to ionizing radiation while on active duty.


CONCLUSION OF LAW

Direct service connection for the cause of the veteran's 
death pursuant to 38 C.F.R. § 3.311b (1991), for the period 
from August 27, 1991, to October 1, 1992, is not warranted.  
38 U.S.C.A. § 210 (West 1991); 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.311b (1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted by the Court, the sole issue on appeal is a claim 
for direct service connection for the cause of the veteran's 
death pursuant to 38 C.F.R. § 3.311b for the period from 
August 27, 1991, to October 1, 1992.  

The Board notes that 38 C.F.R. § 3.311b specified that 
initial review of a claim for benefits based on exposure to 
ionizing radiation required: (1) evidence of exposure, and 
(2) subsequent development of a specified radiogenic disease 
(3) within the period of time specified.  As the law was in 
effect in 1991, the specified radiogenic diseases included 
urinary bladder cancer, which must have become manifest five 
years or more after exposure.  38 C.F.R. § 3.311b(b).

Service records confirm that the veteran was exposed to 
radiation at Nagasaki during the occupation of Japan.  An 
amended death certificate dated in 1991 listed cancer of the 
urinary bladder as a cause of the veteran's death.  A May 
1996 statement from a physician at the Armed Forced Institute 
for Pathology relates the opinion that the veteran's cancer 
began simultaneously in the urinary bladder and the ureter.  
Medical records establish that the cancer was not manifest 
until more than 30 years after the veteran's in-service 
exposure.

The RO has twice completed all development required to 
adjudicate the appellant's claim under 38 C.F.R. § 3.311b.  
The development has demonstrated that it is unlikely that the 
veteran's exposure to ionizing radiation during service 
resulted in his urinary bladder cancer.  

In May 1993, the RO received from the Defense Nuclear Agency 
(which was eventually merged into the Defense Threat 
Reduction Agency) information on dose reconstruction that 
estimated that the veteran's maximum possible radiation 
exposure in service was less than one rem.  Based on this 
dose estimate, VA's Chief Public Health and Environmental 
Hazards Officer issued a November 1998 opinion to the 
Director of the Compensation and Pension Service (Director) 
that it was unlikely that the veteran's cancer could be 
attributed to exposure to ionizing radiation in service.  
More specifically, she stated that there was a 99 percent 
credibility that there was no reasonable possibility that it 
was as likely as not that the veteran's bladder cancer was 
related to exposure to ionizing radiation.  Subsequently, the 
Director concluded in November 1998 that there was "no 
reasonable possibility that the veteran's disability was the 
result of" in-service exposure to ionizing radiation.

In light of a May 2003 report by the National Research 
Council of the National Academies casting doubt on the 
reliability of the Defense Nuclear Agency's dose 
reconstructions, VA requested a new reconstructed dose 
estimate that utilized the revised methodologies adopted by 
the Defense Threat Reduction Agency in response to the May 
2003 report.  In January 2006 correspondence, the Defense 
Threat Reduction Agency stated that the veteran's total 
internal and external exposure was less than one rem.  

In June 2006 correspondence, the Director noted that the 
office had received a medical opinion from the VA Under 
Secretary for Health that it was unlikely that the veteran's 
bladder cancer resulted from his exposure to ionizing 
radiation in service.  The correspondence set forth a review 
of the record with respect to the veteran's exposure, his 
first diagnosis of the disease, and the exposure estimate 
received from the Defense Threat Reduction Agency.  The 
correspondence observed that the VA Under Secretary for 
Health estimated that the probability of causation was 0.22 
percent.  More specifically, the VA Under Secretary for 
Health calculated a 99th percentile value for the probability 
of causation of 0.22 percent.  As a result of this medical 
opinion, the Director determined that it was unlikely that 
the veteran's bladder cancer resulted from radiation exposure 
during service.  

The Board finds that the Director's June 2006 opinion 
constitutes highly probative evidence against the appellant's 
claim.  It is based on a revised scientific dose estimate 
provided by the Defense Threat Reduction Agency, as well as 
an apparent review of the entire remaining evidence of 
record.  

The Board notes that several private medical statements of 
record provide the opinion that the veteran's cancer was the 
result of in-service radiation exposure.  However, there is 
no indication that any of those opinions were based on a 
review of the record, including any of the veteran's 
radiation dose estimates.  Thus, they have limited probative 
value.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) 
(Board has a duty to analyze the credibility and probative 
value of the evidence of record); Evans v. West, 12 Vet. App. 
22 (1998) (when adequately explained, the Board is free to 
favor one medical opinion over another).  They do not support 
direct service connection for the cause of the veteran's 
death under 38 C.F.R. § 3.311b.  38 U.S.C.A. § 5107(b).

With regard to the appellant's own opinion that the veteran's 
urinary bladder cancer was related to exposure to radiation 
during his military service, the Board must find that she is 
not medically qualified to make such a determination.  Simply 
stated, the appellant does not have the medical expertise to 
associate the veteran's bladder cancer with incidents or 
injuries during service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board recognizes the appellant's argument that, since the 
Director could not conclude that there is no reasonable 
possibility that the veteran's disease resulted from 
radiation exposure in service, the Director must request a 
medical opinion from an outside consultant under 38 C.F.R. 
§ 3.311b(c)(2).  

The Board simply disagrees that the Director could not, or 
did not, conclude that there is no reasonable possibility 
that the veteran's disease resulted from radiation exposure 
in service.  

The Director's June 2006 correspondence does provide that it 
was "unlikely" that the veteran's bladder cancer resulted 
from radiation exposure during service.  Yet, this same 
correspondence observes that the actual probability of 
causation was less than 1 percent:  0.22 percent.  Moreover, 
this 0.22 percent probability of causation had a 99th 
percentile value.  These figures clearly demonstrate that 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service.  

In addition, the Director concluded in November 1998 that 
there was "no reasonable possibility that the veteran's 
disability was the result of" in-service exposure to 
ionizing radiation, although this opinion was based on a 
potentially unreliable dose reconstruction.  

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in August 2005 and a 
supplemental statement of the case dated in October 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the reopened claim for 
direct service connection for the cause of the veteran's 
death pursuant to 38 C.F.R. § 3.311b (1991), the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Correspondence dated in January 2007 provided Dingess notice.  
Simply stated, based on the notice already provided to the 
appellant cited above, a further amended notice to the 
appellant would not provide a basis to grant this claim.  
Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also obtained medical opinions with respect to the claim on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      


ORDER

Direct service connection for the cause of the veteran's 
death pursuant to 38 C.F.R. § 3.311b (1991), for the period 
from August 27, 1991, to October 1, 1992, is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


